           Case 2:19-cv-02225-HB Document 46 Filed 03/31/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBIN BUSBY                                 :
                      Plaintiff,            :      CIVIL ACTION
                                            :
                                            :      No.: 19-CV-02225-HB
              v.                            :
                                            :
STEADFAST INSURANCE CO.                     :      NOTICE OF VOLUNTARY DISMISSAL
          &                                 :      UNDER FEDERAL RULE OF CIVIL
USAA CASUALTY INSURANCE CO.                 :      PROCEDURE 41(a)1(A)(ii)
                                            :
                      Defendants.           :


       Pursuant to Rule 41(a)1(a)(ii) of the Federal Rules of Civil Procedure, Plaintiff, Robin

Busby, by and through her counsel of record, hereby gives notice that the within action has settled

and therefore is voluntarily dismissed with prejudice against Defendants, Steadfast Insurance

Company and USAA Casualty Insurance Company.




DATED: March 31, 2020                              /s/ Gabriel Z. Levin, Esquire
                                                   GABRIEL Z. LEVIN, ESQUIRE
                                                   Attorney for Plaintiff


                                                   /s/ Allsion L. Perry, Esquire
                                                   ALLISON L. PERRY, ESQUIRE
